Citation Nr: 1141823	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  04-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from January 1978 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In June 2006, the Board remanded the claim for additional development and adjudicative action.  When the case came back to the Board, it denied the claim in an October 2007 decision.  The Veteran appealed the decision the United States Court of Appeals for Veterans Claims (Court).

In November 2008, the Veteran and the Secretary of VA filed a joint motion to vacate the Board's decision.  Specifically, they found that VA had not fulfilled its duty to assist in obtaining medical records from Walter Reed Army Hospital.  The Court granted the motion that same month.

In June 2009, the Board remanded the claim to the RO for additional development, to include fulfilling the VA's duty to assist by attempting to obtain medical records from Walter Reed Army Hospital and Ireland Community Army Hospital.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Initially, subsequent to the November 2008 joint motion remand the Court held that a claim of entitlement to service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the Veteran's claim has previously been addressed as service connection for schizophrenia, he initially applied for service connection for a nervous/stress disorder.  VA treatment records indicate that he has a diagnosis of PTSD in addition to his diagnosis of schizophrenia.  He can be service connected for any mental disability that may reasonably be encompassed by his description of the claim, reported symptoms, and the other information of record.  Hence, the issue before the Board is that noted on the title page.

A February 2010, VA treatment record notes that the Veteran was diagnosed with PTSD due to his reporting of hearing the gunshot from an in-service suicide.  The note states that this diagnosis was made in 2007.  Other treatment records note the assertion that the Veteran's friend committed suicide while they were stationed in Germany.  The claims file does not contain this 2007 diagnosis of PTSD.  Indeed, the claims file does not contain any VA records from prior to 2002 or from 2002 to 2007.  Any additional, pertinent VA records should be added to the claims file, and ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

The claims file does not contain the Veteran's full service personnel records.  As the Veteran may have a diagnosis of PTSD, his full personnel record for both periods of service should be obtained and associated with the claims file.  The Veteran should also be provided with a PTSD questionnaire, and requested to complete the same. 

In January 2003 the Veteran submitted a VA Form 21-4142 for a Dr. V.P., a private physician, at Somerville Hospital who allegedly treated him for "nerves."  While there is a deferred rating decision indicating that treatment records should be requested from Dr. V.P., there is no indication that a request letter was sent.  On remand, the RO should ask the Veteran to resubmit a VA Form 4142 for Dr. V.P., and any available records should be requested.  

Finally, subsequent to the above development, the Veteran should be scheduled for a VA examination to determine if any diagnosed psychiatric disorders is related to, or began in, service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with a PTSD Questionnaire, and he must be afforded a reasonable period of time within which to respond. 

2.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA who treated him for any psychiatric disorder.  Of particular interest are any VA treatment records from prior to 2002, from 2002 to 2007 (to include an initial diagnosis of PTSD), any VA treatment records dating since September 2010, and private treatment records from Dr. V.P. at Somerville Hospital.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The RO is to obtain the Veteran's complete service personnel records from both of his periods of service.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  Thereafter the Veteran should be scheduled for a VA psychiatric examination.  All indicated tests and studies are to be performed, and a comprehensive social and medical history should be solicited.  Prior to the examination, the claims folders and a copy of this remand must be made available to the psychiatrist or psychologist performing the examination for review of the case. 

The examiner must note the psychiatric diagnoses the Veteran has received, and attempt to clarify for the Board whether these disorders are interrelated.  Following a review of the claims folder and an examination of the Veteran, if applicable, the examiner must address:

A.  Does the Veteran currently suffer from schizophrenia?  If so, is schizophrenia related to the 1981 in-service note of stuttering ?  Is schizophrenia at least as likely as not (i.e., is there a 50/50 chance) related to either of period of service?

B.  Does the Veteran currently suffer from posttraumatic stress disorder?  If yes, is posttraumatic stress disorder related to a verified in-service event? If so, please describe the stressor, and how that event is independently verified.

C.  If the appellant is diagnosed with any other psychiatric disorder, the examiner must address whether it is at least as likely as not that the disorder is related to either term of active duty service.

All opinions must be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

